COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS

 ROSHAN SAH,                                   '
                                                              No. 08-13-00129-CR
                            Appellant,         '
                                                                Appeal from the
 v.                                            '
                                                          Criminal District Court No. 1
 STATE OF TEXAS,                               '
                                                            of Tarrant County, Texas
                                               '
                           State.
                                               '                (TC# 1272135D)




                                          ORDER

       The Court GRANTS the Appellant’s third motion for extension of time to file the brief

until December 12, 2013. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO FILE

THE APPELLANT’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. WM. Reagan Wynn, the Appellant’s Attorney,

prepare the Appellant’s brief and forward the same to this Court on or before December 12, 2013.

       IT IS SO ORDERED this 20th day of November, 2013.



                                                   PER CURIAM

Before McClure, C.J., Rivera and Rodriguez, JJ.